Case 2:21-cv-00002-JCC Document 41-1 Filed 02/11/21 Page 1 of 11




             Exhibit 13
    Case 2:21-cv-00002-JCC Document 41-1 Filed 02/11/21 Page 2 of 11
Solicitation #: PI-19-FASTA                                        July 16, 2019




            General Services Administration Public Buildings Service
              Office of Real Property Utilization and Disposal (PI)

                                Scope of Work

                Real Property Disposal Support Services -
        Federal Assets Sale & Transfer Act (FASTA) (P.L. 114-287)




                                       1
                                                                        Exhibit 13
       Case 2:21-cv-00002-JCC Document 41-1 Filed 02/11/21 Page 3 of 11
Solicitation #: PI-19-FASTA                                                          July 16, 2019


                                      SCOPE OF WORK

      Real Property Disposal Support Services –Federal Assets Sale & Transfer Act
                               (FASTA) (P.L. 114-287)

1.0       INTRODUCTION

1.1       Description of Services. The General Services Administration’s Office of Real
          Property Utilization and Disposal (GSA) has a need to procure real estate support
          services for the properties listed at Section 1.3.3 herein, as per the requirements
          outlined by the Federal Assets Sale & Transfer Act (FASTA) P.L.114-287 to support
          the Public Buildings Reform Board (Board).

1.2       Objective
          GSA is seeking assistance in meeting the goals established by FASTA.
          Specifically, the objective of this task order is to provide real estate services
          specific to the Properties, and in support of the Board developing its Round 1 List
          of Property Recommendations, which is due no later than October 1, 2019.

1.3       Background

1.3.1     Original Contract
          In May 2018, GSA awarded contract number 47PB0018F0028 Real Estate
          Support Services for FASTA to CBRE, Inc (CBRE). The Scope of Work for that
          contract was as follows: “provide Federal portfolio analysis and related real estate
          services to assist GSA in implementing the goals of FASTA. GSA requires
          support for inventory review, market analysis, the development of a list of
          FASTA Candidates suitable for consideration by the Board, and a FASTA
          Evaluation Report.”

          The work to be performed under this contract was intended to be a part of the
          original contract (Task 4 Ad Hoc Services), but the Board was not yet sworn in
          when that contract expired. Therefore, in the interest of economy and efficiency,
          this SOW is a logical follow-on to the original contract. 1 CBRE FSS # GS-00F-
          035DA.

1.3.2     FASTA Status
          The Board has been sworn in and has a deadline of October 1, 2019, to issue its
          Round 1 List of Property Recommendations.

1.3.3     Properties
          As required by FASTA, Land Holding Agencies (LHA) submitted properties for
          the Board’s consideration. In addition, FASTA requires the Board to identify no
          less than five (5) properties that are not on the list of surplus or excess as of such
1
    FAR 8.405-6




                                                 2
                                                                                          Exhibit 13
    Case 2:21-cv-00002-JCC Document 41-1 Filed 02/11/21 Page 4 of 11
Solicitation #: PI-19-FASTA                                                       July 16, 2019


        date with a total fair market value of not less than $500,000,000 and not more
        than $750,000,000. The properties listed below represent properties submitted by
        LHAs (Table 1), and identified by GSA (Table 2), for Board consideration and do
        not represent the final list of recommendations to be submitted by the Board to the
        Office of Management (OMB), Congress, and Government Accountability Office
        (GAO), and published in the Federal Register for public notice. In addition, the
        Contractor may be required to perform tasks for properties that are not listed at
        Table 1 or Table 2 below, i.e. Unlisted Properties). Table 1, Table 2 and Unlisted,
        are collectively called “the Properties”.

        LHA Submitted Recommendations for Board Consideration
        Property Name                                                 City             State
        NMFS SWFSC Bldg Pacific Grove CA                              Pacific Grove CA
        NWS PTWC Ewa Beach HI Site                                    Ewa Beach        HI
        USGS Menlo Park                                               Menlo Park       CA
        Alexander Hamilton Customhouse(Transfer Development Rights) New York           NY

        David W. Dyer FB & Courthouse(Transfer Development Rights) Miami               FL

        Menlo Park VA Medical Center - NW Parcel                      Menlo Park       CA
        VA Denver Medical Center - Old Campus                         Denver           CO
        Cincinnati - Hamilton Lab                                     Cincinnati       OH
        Cincinnati - Robert Taft Lab                                  Cincinnati       OH
        Spokane Reardan Site                                          Reardan          WA
        Earle C Clements Job Corps Center                             Morgansfield KY
        Sepulveda North Parcel                                        Sepulveda        CA
        Information Operations and Research Center                    Idaho Falls      ID
        Former NIKE Site                                              Gaithersburg MD
        Willamette Research Station Facility                          Corvallis        OR

        Additional Recommendations Identified by GSA for Board Consideration
        Property Name                                              City              State
        Auburn Depot                                               Auburn            WA
        45 Devonshire Office Building                              Boston            MA
        NIST Lab (Excess Vacant Land)                              Boulder           CO
        Edison Job Corps Center (Excess Vacant Land)               Edison            NJ




                                               3
                                                                                       Exhibit 13
      Case 2:21-cv-00002-JCC Document 41-1 Filed 02/11/21 Page 5 of 11
Solicitation #: PI-19-FASTA                                                        July 16, 2019


        Gainesville Job Corps Center (Excess Vacant Land)            Gainesville      FL
        National Wind Technology Center (Excess Vacant Land)         Golden           CO

        Wilshire Federal Building                                    Los Angeles      CA
        Pittsburgh Job Corps Center (Excess Vacant Land)             Pittsburgh       PA
        Sacramento Job Corps Center (Excess Vacant Land)             Sacramento       CA
        Treasure Island Job Corps Center (Excess Vacant Land)        San Francisco CA

        Federal Archive & Records Center Warehouse                   Seattle          WA
        NOAA - Western Regional Center (Excess Vacant Land)          Seattle          WA
        NOAA - Sterling R&D Center                                   Sterling         VA
        Lyons VA Hospital (Excess Vacant Land)                       Lyons            NJ


2.0     SCOPE OF WORK
        Per the requirements outlined by FASTA, GSA has a need to procure real estate
        support services for the properties listed at Section 1.3.3 herein, to assist the
        Board in developing its Round 1 List of Property Recommendations, which is due
        no later than October 1, 2019.

        The GSA Project Manager, in coordination with the GSA COR and Board’s
        directives, will submit specific property related tasks, and review and accept final
        work products. The contracted expertise is needed to provide support to GSA and
        the Board in carrying out its responsibilities authorized by FASTA.

        The Contractor shall provide one (1) Key Personnel under SIN 520-1 Financial
        Expert that shall meet the requirements under SOW Paragraph 4.0. Contractor
        shall also provide relevant support staff as identified by the Contractor, to perform
        tasks submitted by GSA.

        GSA estimates the assigned specific requirements and tasks for the Properties are
        not to exceed 300 labor hours.

3.0     Specific Requirements and Tasks

3.1     This contract will be a fixed-price level of effort task order. All services under
        this task order will be paid as services rendered; based on deliverables and
        monthly services. Contractors are expected to work on the requested tasks during
        regular business hours and invoiced on a monthly basis.

3.1.1   Tasks assigned specific to the Properties may be intermittent in nature and
        requested on as-needed basis. Tasks may require Contractor to provide support
        services on short notice. Tasks will vary in complexity and therefore time to



                                              4
                                                                                        Exhibit 13
      Case 2:21-cv-00002-JCC Document 41-1 Filed 02/11/21 Page 6 of 11
Solicitation #: PI-19-FASTA                                                      July 16, 2019


        complete a task will range from as little as one hour for one day to multiple work
        days with the potential to include travel at the government rate.

3.2     The Contractor shall provide one (1) Key Personnel at SIN 520-1 Financial
        Expert. Contractor shall also provide relevant support staff as identified by the
        Contractor, to perform tasks submitted by the GSA Project Manager and as
        approved by the GSA COR including, but not limited to, the following:

3.2.1   Prioritized list of recommendations for Board’s review and analysis to meet
        requirements of P.L. 114-287 Sec 11

3.2.2   Review and analyze documents, reports and studies including but not limited to:
        Environmental status and characterization reports, Title Reports, Historic Asset
        Evaluations, etc.

3.2.3   Provide relevant market data/market analysis of locations where potential FASTA
        candidate properties have been identified

3.2.4   Provide clear summary of local zoning and entitlement

3.2.5   Assist the Board in the confirmation and validation of specific elements of an
        agency’s portfolio assets

3.2.6   Assist with collecting and organizing data from an agency’s files or third party
        sources

3.2.7   Provide support and research of real estate records

3.2.8   Review of plot maps and surveys to identify boundary abnormalities. Research
        and propose strategies to correct issues

3.2.9   Provide clear summary of encumbrances including identifying any existing leases,
        licenses, and/or occupancy agreements

3.2.10 Assist with coordinating public meetings

3.2.11 Provide the Board with an Independent Accounting System in accordance with
       FASTA Sec 12(e), to independently evaluate the costs of and returns on the
       recommendations.

3.3     GSA will evaluate the contractor’s performance in terms of accuracy,
        completeness, timeliness and quality of work. GSA Project Manager will notify
        the GSA Contracting Officer (CO) and/or the GSA Contracting Officer’s
        Representative (COR) of poor performance, deficiencies and if the contract
        provisions are not met. The CO/COR will notify the contractor who will be




                                              5
                                                                                      Exhibit 13
      Case 2:21-cv-00002-JCC Document 41-1 Filed 02/11/21 Page 7 of 11
Solicitation #: PI-19-FASTA                                                      July 16, 2019


        responsible for correcting poor performance and deficiencies. If the contractor
        does not correct performance/deficiencies, the Government has the right to:

3.3.1   Require the Contractor to immediately take all necessary steps to ensure
        performance of the service in conformity of the requirements of the contract; and
        reduce the fee payable under the contract by an amount reflective of the reduced
        value of the work product produced; or have the necessary work accomplished by
        the Government forces or other means and reduce the contractor’s payment in the
        amount of the expenses incurred.

3.3.1   The contractor will be required to sign the non-disclosure agreement after the
        award has been made, if one has not yet been signed.

4.0 LABOR REQUIREMENTS

        The work shall be completed by one (1) Key Personnel at SIN 520-1 Financial
        Expert, and relevant support staff as identified by the Contractor. As a follow on
        to Task Order 47PB0018F0028, the Key Personnel meeting the labor
        requirements is Ken Pearson, CBRE Program Manager, who was provided as Key
        Personnel on the prior task order.

5.0     DELVERABLES
        The Contractor will be responsible for providing all deliverables as described
        herein and as ordered, in a timely and professional manner.

6.0     POST-AWARD/KICKOFF MEETING & DELIVERY SCHEDULE

6.1     Post-Award/Kickoff Meeting – per agreed upon schedule

6.2     Deliverables Schedule – To Be Determined, per task/Property

7.0     PLACE AND PERIOD OF PERFORMANCE

7.1     Place of Performance: The work may be performed at multiple locations
        including, but not limited to:

7.1.1   Primarily: The location of the contractor’s office or any other non-restricted area
        that the contractor chooses to complete the described work.

7.1.2   As Requested and Approved: GSA Washington DC RPUD Office

7.1.3   As Requested and Approved: The Properties.

7.2     Period of Performance: Contractor will commence the work upon task order
        award. The period of performance will extend for four months from date of
        award.



                                             6
                                                                                      Exhibit 13
      Case 2:21-cv-00002-JCC Document 41-1 Filed 02/11/21 Page 8 of 11
Solicitation #: PI-19-FASTA                                                   July 16, 2019




8.0     TRAVEL

8.1     Site Inspections and or meetings at GSA RPUD Washington DC office.

8.2     If necessary, any and all travel must be pre-approved in writing by the
        government and funded through the task order. GSA will negotiate Modifications
        to cover travel costs.

        Travel costs will be reimbursed in accordance with Government travel regulations
        (FAR 31.205-46(a)(2)(i)).

9.0     Government Furnished Equipment (GFE)/ Government Furnished
        Information (GFI)

9.1     Government Furnished Equipment: None.

9.2     Government Furnished Information: Additional Properties information, if
        available

10.0    Security
        The Contractor’s work at her/his office, at the Project sites, or at the GSA
        Washington DC Office do not directly affect national security and security
        clearances are not required. However, this work is sensitive and may be
        considered confidential as it can impact relations between the Federal government
        and state or local governments, or with the public. No information, including
        proposals prepared for the RFP, shall be released to the general public or to any
        agency or organization without approval from GSA.


        GSA will coordinate access to Properties.

11.0    Administration and Points of Contact

11.1    Acquisition Team:

        Randall Smith
        GSA Contract Specialist
        randall.smith@gsa.gov
        978-493-9225

        Kristin O’Neil
        GSA Alternate Contract Specialist
        kristin.oneil@gsa.gov
        617-320-5943

        Huy Le


                                            7
                                                                                   Exhibit 13
    Case 2:21-cv-00002-JCC Document 41-1 Filed 02/11/21 Page 9 of 11
Solicitation #: PI-19-FASTA                                                       July 16, 2019


        GSA Contract Officer
        huy.le@gsa.gov
        617-565-5803

11.2    GSA Representatives. On behalf of the GSA Contracting Officer (CO), the
        Contracting Officer Representative (COR) is responsible for the general
        administration of this BPA Call. The COR is responsible for the
        review/acceptance of all task services and deliverables. The COR, in coordination
        with the GSA Project Manager (PM) as appropriate, serves as the Government
        point of contact concerning fee negotiation, information exchange, submission
        review, and payment. Nothing said by the PM or COR shall be construed to
        change contract requirements unless supported in writing by the CO.

        GSA Project Manager (GSA PM)
        John L. A. Dugan
        U.S. General Services Administration (PI)
        Phone: 617-565-5709
        E-mail: john.dugan@gsa.gov

        GSA Contracting Officer Representative (COR)
        Sara E Massarello
        10 Causeway Street, Room 1010
        Boston, MA 02222
        Phone: 617-565-7736
        E-mail: sara.massarello@gsa.gov

11.3    Invoices sent to:
        GSA COR Sara Massarello
        U.S. General Services Administration (1PZ)
        Phone: 617-565-7736
        E-mail: Sara.Massarello@gsa.gov


        The website to submit electronic invoices is: https://finance3.gsa.gov/

        For help submitting electronic invoices, the Contractor may contact fw-
        customersupport@gsa.gov, or call 1-800-676-3690.

12.0    Method of Payment

12.1    Invoice Format
        Detailed invoices with written narratives shall be provided to the COR each
        month. Payment will be made after invoices are approved and processed.
        Invoicing for work not authorized by the COR shall not be approved or paid for.

        Invoices must include the following information:



                                             8
                                                                                       Exhibit 13
   Case 2:21-cv-00002-JCC Document 41-1 Filed 02/11/21 Page 10 of 11
Solicitation #: PI-19-FASTA                                                    July 16, 2019


        o Contractor Information
        o Tax ID number (EIN number)
        o GSA Schedule Contract Number/Task Order Number
        o Invoice number and date
        o Billing Period
        o Payment Address
        o Contact person with phone number
        o Detailed breakdown of Direct, Indirect and travel costs
        o Monthly run-rate, tabulation of funds used to date, and projected funding status
        and timing to the end of POP

        Invoices must be accompanied by a detailed narrative report describing work
        performed. The report shall include the following information:

        o Names and labor rates of person with hours billed for each Property
        o A description of person’s hours (with named person) tied to specific Property
        tasks performed. (For example, Jane Doe of Firm X worked 14 hours drafting the
        Early Transfer Authority Fact Sheet and circulating it for review. This
        included….)
        o A thorough description of Property’s tasks accomplished, ongoing, and
        anticipated
        o Copies of receipts for any outside materials purchased
        o Receipts for any associated travel directed by the COR, with billing for travel
        to be in accordance with approved travel regulations
        o Projected contract activities and deliverables for the upcoming month

12.2    Labor applied to drafting and submitting the invoice and written report shall not
        be considered a billable charge. The COR’s final approval is necessary for proper
        processing and payment of the invoice by GSA’s Finance Office.

12.3    Draft invoices may be provided to the COR for review in advance of submission
        to GSA’s Finance Office. The COR may ask questions, identify problems, and
        provide comments for the draft invoice that will require revision by the
        Contractor.

12.4    All invoicing shall be done electronically:
         o Copy to GSA COR Sara E Massarello: sara.massarello@gsa.gov
         o At GSA Finance online: http://www.finance.gsa.gov

12.5    Payments shall be made upon receipt of materials and services as agreed to in
        accordance with terms and conditions of the task order. Failure to comply with the
        procedures outlined above shall result in Contractor payment being delayed.

12.6    Terms and Conditions




                                            9
                                                                                    Exhibit 13
   Case 2:21-cv-00002-JCC Document 41-1 Filed 02/11/21 Page 11 of 11
Solicitation #: PI-19-FASTA                                                   July 16, 2019


        This acquisition is being issued in accordance with the terms, conditions, and
        clauses incorporated in the Federal Supply Schedule 00CORP and the schedule
        holders contract FSS # GS-00F-035DA.




                                           10
                                                                                   Exhibit 13
